Citation Nr: 0931525	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1974 to July 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  In 
February 2008 the case was remanded to the RO so the Veteran 
could be afforded a Board hearing.  A Board videoconference 
hearing was then held in July 2009; a transcript of the 
hearing is of record.  



FINDINGS OF FACT

1.  It is not shown that psychiatric disability became 
manifest in service or that it is related to service.  

2.  It is not shown that asthma became manifest in service or 
that it is related to service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
asthma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although it does not appear that the 
Veteran was provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefits sought were 
being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available 
medical evidence.  Additionally, The Board has considered 
whether a VA medical examination is necessary for proper 
adjudication of the Veteran's claims.  An examination or 
opinion is necessary if the evidence of record (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, it is not established that asthma or 
psychiatric disorder were manifest in service or that the 
Veteran suffered any event or injury that might have led to 
either of these disorders.  Accordingly, a VA examination is 
not necessary.    

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review and neither the Veteran nor his 
representative have alleged otherwise.

II.  Factual Background

Service treatment records do not reveal any treatment, 
evaluation or reports of asthma or psychiatric or emotional 
problems.  In March 1975 the Veteran was noted to have an 
acne type of rash to the face, upper back and chest.  The 
diagnosis was acne.  In August 1974 the Veteran complained of 
a rash on the facial area, a sore throat and slight sinus 
congestion.  The diagnostic impression was rash due to 
shaving, slight throat erythema due to climate and possible 
sinusitis.  In February 1975 the Veteran complained of flu 
symptoms, cold and sore throat.  The diagnostic impression 
was upper respiratory tract infection.  

In March 1975 the Veteran complained of an acne type rash to 
the face, upper back and chest.  The diagnostic impression 
was acne and the Veteran was sent for a dermatological 
consultation.  The subsequent August 1975 consultation found 
acne consisting of papules with minimal scarring and pustules 
confined to the face.  There were a few scattered papules and 
pustules on the back and chest.  The examiner noted that 
steam and grease in the environment did make acne flare and 
that the Veteran's acne could have been better controlled if 
he was removed from such an environment.  

In September 1975 the Veteran was noted to have a positive TB 
skin test.  A history and physical at the time found that he 
had no history of cough, shortness of breath or hemoptysis 
and that his lungs were within normal limits.  In February 
and March 1976 the Veteran received continued treatment and 
evaluation for acne.  In May 1976 the Veteran complained of 
acne on the face and back upon joining service.  Physical 
examination showed pustular acne on the entire back and face.  
In June 1976 the Veteran complained of a pruritic area on his 
entire body that appeared to be an allergic reaction.  The 
diagnostic impression was urticaria of unknown etiology.  A 
June 1976 chest X-ray was within normal limits.  On June 1976 
separation examination, psychiatric functioning and the 
functioning of the lungs and chest were both found to be 
normal.  

An August 2001 private chest X-ray showed no significant 
abnormality.  The lungs were clear and well-expanded, the 
size of the heart was within normal limits and pulmonary 
vascularity was normal.  

A February 2005 VA medical progress note shows diagnostic 
assessments of asthma and anxiety/stress.  It was noted that 
the Veteran took albuterol as needed about 1 to 2 times per 
month for asthma.  The Veteran was referred to psychiatry for 
the anxiety/stress.  

A June 2005 VA behavioral health intake shows that the 
Veteran complained of frequent anxiousness, feelings of anger 
and a depressed mood at times.  He also complained of 
frequent sleep problems and fatigue and a history of chest 
pain when anxious and hyperventilating due to feeling 
claustrophobic in jail a month prior.  The Veteran reported 
multiple stressors related to his divorce, which was final in 
November 2004.  He was currently going through a very 
difficult custody battle and indicated that his wife had had 
him falsely arrested for domestic violence. 

When asked about a prior mental health history, the Veteran 
reported that he had had some counseling sessions in the past 
to deal with stressors in his court case.  Mental status 
examination showed that the Veteran had an uptight and 
nervous mood.  The diagnostic impression was adjustment 
disorder with anxiety and depression.  The Veteran indicated 
that he did not feel he required treatment with 
antidepressant medications but he expressed interest in 
attending individual counseling sessions to deal with his 
multiple stressors.    

A July 2005 VA behavioral health progress note shows that the 
Veteran reported that he had been ordered to take anger 
management classes in conjunction with his domestic violence 
arrest.  He also indicated that he wished to be seen in 
individual therapy every other week and to take a VA anger 
management class when the next class began.  

An August 2005 VA behavioral health individual therapy note 
shows that the Veteran continued to be upset over not being 
able to have normal visitation with his daughter.  He 
reported that he had an upcoming court appearance relating to 
property and financial aspects of the divorce.  He had signed 
up for an anger management class that was starting in 
November.  

In a September 2005 letter to the judge overseeing the 
Veteran's divorce proceedings, the Veteran's treating VA 
Marriage and Family Therapist indicated that the Veteran was 
suffering as a result of the tremendous hardship of having 
his daughter removed from his custody.  He suffered with back 
spasms, insomnia, anxiety coupled with hyperventilation and a 
tremendous amount of depression.  The therapist noted that it 
would be a great relief to the Veteran to have the court 
restore his visitation rights with his daughter as soon as 
possible as almost all of his symptoms were related to the 
loss of his daughter and he would likely improve greatly once 
he was in contact with her again.  

At a December 2006 informal conference at the RO, the 
Veteran's representative contended that the Veteran was 
treated for asthma during service and almost got a military 
discharge as a result of the problem.  He also received 
inhalers and was denied assignments due to the asthma.  
Currently he was using his inhaler 1 to 2 times per day.  
Regarding anxiety and depression the representative contended 
that as a young man entering the service it was difficult to 
adapt to a military life.  There were a lot of things 
promised him, which he never got.  Currently he was so 
stressed out about his asthma that it caused him to 
hyperventilate.  

At his July 2009 Board hearing the Veteran indicated that he 
was considered for a medical discharge because of his asthma.  
A physician brought it to his attention that he had asthma 
due to his hives.  He would experience hyperventilation, 
which at the same time caused his anxiety and stress level to 
go up and which brought on his depression even more.  His 
asthma symptoms during service included difficulty breathing, 
which the doctors described to him as his respiratory tubes 
flaring up.  He received medication in pill form and also a 
pump.  He was treated for the asthma at the fleet training 
center about two to three times a month.  The Veteran 
indicated that during service he asked his superiors many 
times why they would put him on a ship if they knew the 
moisture would create problems for him as far his anxiety, 
hives and asthma.  

Currently, he could barely breathe after walking one hundred 
yards and different weather conditions brought on his 
symptoms.  He also had to sleep in a sitting up position so 
he could breathe and he had problems with a lot of phlegm.   
After service, he saw a doctor within a month or two for his 
asthma and he was prescribed inhalers (Primatene mist).  He 
indicated that his asthma had continued to bother him ever 
since that time. 

Regarding his psychiatric problems, the Veteran indicated 
that he was treated for hives and hyperventilation in 
service, which was related to his anxiety and asthma.  He 
also indicated that he was diagnosed as having anxiety and 
depression during service.  He was given medication but he 
never took it.  He didn't like taking medication and would 
avoid it whenever possible.  He also had anger problems 
during service, which he indicated were documented in his 
records. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury incurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's service treatment records are negative for any 
clinical reference to asthma, anxiety, depression or any 
other psychiatric problem.  The record then does not contain 
any reference to asthma or psychiatric problems until 2005, 
approximately 29 years after service.  Moreover, none of the 
post-service medical records contain any indication that the 
Veteran's asthma and psychiatric problems (i.e. anxiety and 
depression) noted so many years after the Veteran's 
separation from active service, are related to such service.  
A lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).   

The Veteran contends that he was actually treated for both 
anxiety and asthma in service and shortly thereafter and that 
these problems co-occurred with his skin problems in service, 
which he referred to as hives.  He also contends that he has 
continued to have problems with asthma, anxiety and hives 
since service.  The Board, however, does not find his 
contentions credible.  Notably, he was seen on a number of 
occasions for skin problems during service but on none of 
these occasions was he noted to have associated asthma or 
other breathing problems or associated anxiety.  Given the 
Veteran's contention that the skin problems, asthma and 
anxiety were co-occurring, and given the number of medical 
visits he had for skin problems, it is reasonable to expect 
that asthma and anxiety, if present, would have been noted by 
medical personnel.  Also, a September 1975 examination of the 
chest was within normal limits and specifically noted that 
the Veteran had no history of cough, shortness of breath or 
hemoptysis.  Once again, if the Veteran had been experiencing 
continued asthma, it is reasonable to expect that the asthma 
would have been noted on this examination.  

Additionally, although the Veteran and his representative 
have contended that there are service treatment records 
missing from the file, which would document treatment for 
anxiety and asthma, the Board finds no indication that the 
service treatment records are less than complete.  Thus, 
given that the Veteran's account of treatment for anxiety and 
asthma is not found credible and given that there is no other 
indication of missing records, the Board finds that further 
development pertaining to searching for additional records is 
not necessary.  Further, the Board notes that although the 
Veteran did report that he received treatment for asthma 
right after service he did not provide any information on 
where he was treated or who provided the treatment.  This 
vague statement, when coupled with the aforementioned 
credibility problems, also tends to lack credibility.   
Further, the lack of any specific information does not 
provide a basis for further development to locate records of 
this alleged treatment.  

The Board also notes that the only documented treatment the 
Veteran has received for psychiatric disorder is not shown to 
be related to asthma but instead has been related to his 
highly stressful divorce and child custody dispute.  
Additionally, in June 2005, when he was asked about any prior 
mental health history, the Veteran only reported that he had 
had some counseling sessions in the past to deal with 
stressors in his court case.  He did not indicate that he had 
any treatment during or after service for psychiatric 
problems associated with his asthma.  Consequently, the Board 
does not find credible the Veteran's assertion that he had 
problems with anxiety associated with asthma from service 
until the present.  

Although the Veteran contends that his current asthma and 
psychiatric problems, to include anxiety and depression are 
related to service, as a layperson he is not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, as explained above, a VA examination is not 
necessary in this case.  Consequently, given that there is no 
competent medical evidence of asthma, anxiety, or other 
psychiatric disorder during service or for many years 
thereafter; given that the Veteran's reports of experiencing 
asthma and psychiatric problems continually from service 
until the present have not been found credible; and given 
that there is no competent evidence of a nexus between 
current asthma and psychiatric disorder and the Veteran's 
service, the weight of the evidence is against a finding of 
service connection on either a direct (or presumptive) basis.  
The preponderance of the evidence is against these claims and 
they must be denied.






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for psychiatric disorder is 
denied.

Entitlement to service connection for asthma is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


